Citation Nr: 1515789	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  11-30 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for service-connected generalized anxiety disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 2006 to January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A video teleconference hearing was held before the undersigned Veterans Law Judge in January 2015.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

CONCLUSION OF LAW

The criteria for a 70 percent rating for service-connected generalized anxiety disorder, to include PTSD, has been met for the period on appeal.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In Dingess v. Hartman, the Court held that the notice requirements of 38 U.S.C. § 5103(a) apply generally to all five elements of a service-connection claim. 19 Vet .App. 473, 486 (2006).  However, the Court in Dingess also held that "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven." Id. at 491. When the appellant disagreed with the initial disability rating assigned, VA was obligated under sections 7105(d) and 5103A, to advise the appellant of what was necessary to obtain the maximum benefit allowed by the evidence and the law. Id. In the present case, in September 2009 the RO sent the Veteran a notice letter regarding disability ratings and effective dates.  Thus, all notice obligations have been met.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran adequate examinations.  The VA examinations provided were adequate in that they recorded the reported medical history, reported accurate findings, provided opinions with rationales and provided the effects on social functioning and work.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  

II.  Merits of Claim

This appeal arises from the March 2010 rating decision in which service connection was established for generalized anxiety disorder with some obsessive compulsive symptoms, claimed as anxiety and a 10 percent rating was assigned, effective January 23, 2010.  The Board notes a diagnosis of PTSD was added to the record in September 2010, which has expanded the Veteran's claim.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The average impairment of earning capacity due to generalized anxiety disorder is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2014).  A 10 percent rating is warranted where occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent evaluation is warranted where occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that rating or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. Id. at 116 

The Veteran underwent a VA examination in October 2009.  The Veteran reported problems with sleeping and being anxious and tense during the day.  He was described as pleasant and cooperative with no irritability.  

Thereafter, in September 2010, the Veteran's treating psychiatrist, Dr. L.Q. submitted a statement indicating the Veteran suffers from PTSD, in addition to the generalized anxiety disorder, which has impacted his life including work and relationships.  He has symptoms of irritability, flashbacks and nightmares, as well as intrusive memories of death and war experiences.  The doctor's statement is supported by the VA treatment records dated September 2010.  

VA treatment notes from June 2010 to December 2010 reflect an anxious mood, normal speech, cooperative behavior and normal hygiene.  Specific records indicate the Veteran admitted he went out to eat and was very anxious that he had to sit in the truck, then he began scanning and monitoring people as they came and went.  During this time, the Veteran also reported he has been taking his medications and denies thoughts of suicide while reporting disrupted sleep due to anxiety.  

In May 2011, a VA PTSD examination was performed.  The examiner found the Veteran was clean and casually dressed, with spontaneous, rapid, clear and coherent speech, having easily distracted attention, with appropriate behavior, as well as ritualistic behavior.  The examiner found the Veteran shows volatility and explosive behavior when under stress and tends to be aggressive or act impulsively.  As such, he has affected social and interpersonal endeavors.

Another PTSD examination was performed in January 2015.  The examiner diagnosed the Veteran with PTSD and panic disorder without agoraphobia.  The examiner opined the Veteran has occupational and social impairment with reduced reliability and productivity.  Further he stated the Veteran has very impaired interpersonal interactions, avoids phone communication and needs medication to sleep.  He is also unable to manage his finances and notes his memory is still a problem.  

A hearing was held in January 2015 in this matter.  The Veteran testified to recent problems with his memory, in addition to his problems with social anxiety.  He testified that he gets lost in parking lots and finding buildings.  Specifically, he testified he "almost lost my mind today trying to find Building 10- that's this place today."  He described only a relationship with his long term girlfriend and his mother as the extent of his social life.  The Veteran also described impatience for no reason, stating it does not take much for him to get emotional.  The Veteran also testified his present employment is an animal trapper which allows him to work by himself with the animals and not with people.  His previous employment required social interaction.  As a result, he was not able to maintain work in the professional environment due to of his conduct.  

The Veteran also testified to needing medication in order to sleep about three to four hours every night.  He stated he has nightmares and vivid dreams.  The Veteran also testified he has a ritual before he goes anywhere such as checking locks and doors, and if he leaves the house unsure if he has checked properly, he has to go back to his house.  The Board finds the Veteran's testimony is credible and deserving of probative weight.  

Also of record are written statements from the Veteran, Veteran's mother, long term girlfriend and neighbor.  The Veteran's statement, dated January 2011, reported his short term memory has suffered and he finds himself having to be coached through conversations because he forgets what he is talking about.  He also indicated he isolates himself to stay calm since he has become aggressive and irritated in public.  He reports neglecting his appearance and lost 28 pounds in 2 months.  

The Veteran's mother submitted an undated statement explaining the changes in the Veteran since he returned from service.  She stated he is "no longer the happy, outgoing, confident man he was before his deployments."  She also details late night telephone calls with the Veteran where he would cry about Marines that passed away in service or "have rage about the American people and how they are taking everything for granted."

The Veteran's father's letter dated February 2011 reports the Veteran needs medical intervention to maintain control of his emotions and exhibits distrust of organizations, their principals as well as irrational anger towards petty occurrences.

A January 2015 VA examination reports states that the Veteran is experiencing recurrent and distressing recollections of the event, including images, thoughts or perceptions; recurrent distressing dreams of the event; acting or feeling as if the traumatic event were recurring, including a sense of reliving the experience, illusions, hallucinations, and dissociative flashback episodes; intense psychological distress at exposure to internal or external cues; physiological reactivity on exposure cues that symbolize or resemble the traumatic event; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; restricted affect; sense of foreshortened future; difficulty sleeping; outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  The examiner also noted symptoms such as depressed mood, suspiciousness; panic attacks more than once a week, mild memory loss; difficulty understanding complex commands, gross impairment in thought processes or communication, disturbances of mood and motivation, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and disorientation to time or place. The examiner stated that his symptoms cause clinically significant distress or impairment in social, occupational, or other areas of functioning, but also that he was better at the examination on medications and was not a hermit anymore and uses his avoidance of socialization as a coping skill. 

Additionally, the Veteran's long-term girlfriend submitted a statement dated in January 2015.  She described the Veteran getting lost going to places he has been dozens of times and forgetting details within minutes of hearing them.  She also stated he has trouble recalling names of people he has met many times and losing his phone, keys and wallets within minutes of setting them down.  She also describes an inability to relax and handle large crowds or loud noises.  He gets angry quickly and cannot have "deep" conversations.  She also described an inability to sleep soundly, with startled responses to any noises upon waking.  

The Veteran's neighbor, SMSgt. L.C.G. also submitted a statement dated January 2011.  He stated he has witnessed the progressive decline in the Veteran's health and his inability to rationally adjust to civilian life has been very evident.  His neighbor states that the Veteran lost almost thirty pounds in two months, is unable to interact in social environments without close supervision and becomes hostile and irate without being provoked.  He also indicated he sees a fluctuation in the Veteran's memory and communication skills.

Statements from the Veteran, Veteran's mother, father, long-term girlfriend and his neighbor are consistent with the Veteran's testimony, as well as the examiners' opinions and observations regarding the Veteran's ability to function.  Given the above evidence, with descriptions of social and interpersonal issues, sleep issues, ritualistic behavior and described volatility and impulsivity under stress, problems with short and long term memory, as described by the Veteran, as well as difficulty in establishing and maintaining social relationships, the Board finds the examination findings and opinions as well as treatment notes more closely describe the rating criteria of 70 percent demonstrating deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

While there is evidence the Veteran has instances of neglecting his personal appearance and weight loss, as well as some impairment in thought processes or communication, the Board finds the overall observations and medical opinions of record more closely approximate a 70 percent disability rating, instead of a 100 percent disability rating.  A higher rating of 100 percent is not warranted because the Veteran's does not display total social and occupational impairment as he remains close with his mother and long term girlfriend, and he is able to continue to work as an animal trapper.  Moreover, the overall severity of his symptoms do not equate to the severity of the symptoms listed in the criteria for a 100 percent rating - persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed.Cir. 2013) (proper assessment is not whether claimant meets all criteria enumerated in the regulation, but whether the symptoms equate to the symptoms noted in the regulation).

The preponderance of evidence supports a finding that the Veteran's PTSD has approximated the criteria for a 70 percent rating, under the 38 C.F.R. § 4.130, during this period.  There is not reasonable doubt to be resolved at to this issue.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.07, 4.3 (2014).


ORDER

Entitlement to an initial disability rating of 70 percent for PTSD is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


